            Case 7:20-cv-00181-KMK Document 37 Filed 01/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENERAL MILLS, INC,

                      Plaintiff,                        Civil Action No. 20-181 (KMK)

               -against-                                      REPLY DECLARATION OF
                                                                  TOM MORTON
CHAMPION PETFOODS USA, INC. and
MODESTINO MELE,

                      Defendants.



       TOM MORTON, of full age, hereby certifies pursuant to 28 U.S.C. §1746:

       1.      I am the Senior Vice President of Marketing and Business Development for Blue

Buffalo Enterprises, Inc. ("Blue Buffalo"). General Mills, Inc. ("GMI") is the ultimate parent

company of Blue Buffalo. I have personal knowledge of the within matters and submit this Reply

Declaration in support of the application of GMI for a temporary restraining order and preliminary

injunction.

       2.      Defendant Modestino Mele ("Mele") had no experience in the pet food industry

before he joined Blue Buffalo in 2016.

       3.      Mele confirms in his Declaration (,15), and consistent with my working with him,

that he continued to perform his duties as Senior Vice President of Global Sales for Blue Buffalo

through July 31, 2019, This work entailed efforts to grow sales and sales channels for both the

Wilderness and Camivora brands against competitors, specifically including the Orijen and Acana

brands sold by Champion Petfoods USA, Inc. ("Champion").

       4.      I am aware that in July 2019, Mele was involved in discussions with members of

the sales leadership team concerning the sales strategy and best sales channels for Carnivora, both
              Case 7:20-cv-00181-KMK Document 37 Filed 01/21/20 Page 2 of 2



generally, and with respect to Champion's Orijen and Acana brands, for which Carnivora was

created as a competitor.

         5.        I do not know personally when Orijen or Acana were introduced to the U.S. market,

but we became aware of them as a meaningful competitive threat after the introduction of our

Wilderness brand.

         6.        I hereby certify under penalty of perjury that the foregoing statements made by me

are true.

Dated: January 21, 2020



                                                                          ls/Tom Morton
                                                                           Tom Morton




4826-3689-9506. l 040218.2427




                                                    2
